Citation Nr: 0824409	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 28, 2003 for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1967 to January 1971. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an September 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida which granted the veteran's claim for 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating, effective July 28, 2003. 

The Board notes the recent case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that, if a claimant wishes 
to obtain an effective date earlier than that assigned in a 
RO decision, the claimant must file a timely appeal as to 
that decision.  Otherwise, the decision becomes final and the 
only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error.

In this case, the veteran filed a timely notice of 
disagreement regarding the effective date assigned in 
September 2003 rating decision.  The RO responded by issuing 
a statement of the case, and the veteran then submitted a 
timely substantive appeal.  Thus, the September 2003 rating 
decision is not final as to the matter of the effective date 
assigned for the grant of service connection for PTSD, and 
the veteran's claim of entitlement to an earlier effective 
date is subject to de novo review.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg in May 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

It is additionally noted that, during his personal hearing, 
the veteran and his representative raised a claim of clear 
and unmistakable error (CUE) with respect to a May 2002 
rating decision that denied service connection for PTSD.  
This matter has not been adjudicated by the RO, and is 
referred for appropriate development.

The Board finds that the claim for an earlier effective date 
for the award of service connection for PTSD may be resolved 
at present time, as it is not inextricably intertwined with 
the CUE claims.  The effective date claim currently on appeal 
and addressed in this Board decision relates to the date of 
receipt of the claim to reopen.  Although the Board decision 
herein finds that the May 2002 rating decision is final 
insofar as it was unappealed, the decision makes no 
determination one way or the other as to whether there was 
CUE in the May 2002 rating decision.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in May 2008 with a waiver of 
consideration by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304 (2007).  Therefore, the Board finds 
that the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for PTSD was denied by the RO in May 2002; he was 
advised of that decision by letter in June 2002 and did not 
appeal.

2.  On July 28, 2003, the RO received an informal claim from 
the veteran requesting his claim for service connection for 
PTSD be reopened.

3.  In a September 2003 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned an 
effective date of July 28, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.   See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 3.159(c), 
19.29 (2007); Dingess, 19 Vet. App. at 490-91; see also 
Dunlap v. Nicholson,
21 Vet. App. 112, 119 (2007).  Thus, VA's duty to notify in 
this case has been satisfied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c).  This duty to assist contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date a claim of service connection 
was filed and whether a prior adverse decision became final.  
The veteran's various applications for benefits are of 
record, as are all of the pertinent procedural documents.  
There is no suggestion that additional evidence, relevant to 
these matters, exists and can be procured.  No further 
development action is required.

Relevant Laws and Regulations

In general, unless specifically provided otherwise in the 
statute, the effective date of an award shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2007). 

Analysis

The veteran is seeking an effective date earlier than the 
currently assigned July 28, 2003 for the grant of service-
connection for PTSD.  

The Board has carefully reviewed the record and concludes 
that the veteran did not submit a claim prior to the July 28, 
2003 which would entitle him to an earlier effective date.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The Board notes 
that the veteran initially filed a claim for service-
connected PTSD in February 2002, which was later denied by 
the RO in a May 2002 rating decision.  In response, the 
veteran submitted a notice of disagreement, to include an 
increase in evaluation for his service-connected hemorrhoid 
condition.  The veteran did not submit a notice of 
disagreement as to the claim of service-connection for PTSD.  
Consequently, the June 2002 decision became final as to the 
PTSD claim.  

The veteran filed a claim to reopen his previously denied 
claim for service-connected PTSD dated in July 16, 2003, 
which was received by the RO on July 28, 2003.  The Board 
notes that no further written statements which could be 
interpreted as a claim for PTSD were submitted prior to this 
date.  The Board further notes that no medical evidence was 
submitted regarding the veteran's claim for PTSD until after 
he filed to reopen in July 2003.  In a September 2003 
decision, the RO granted service connection for PTSD, 
effective from July 28, 2003.  The veteran subsequently filed 
a notice of disagreement as to the effective date of the 
award of service connection for PTSD.

Because the May 2002 rating decision was final in that it was 
unappealed, the claim submitted in July 2003 was a claim to 
reopen.  The effective date of a reopened claim is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(q)(2), (r) (2007).  The Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peake, 21 Vet. 
App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 
340 (1995).

As the May 2002 decision was unappealed, and became final, 
the only basis for awarding an earlier effective would if 
that decision were found to contain clear and unmistakable 
error (CUE).  However, as explained in the Introduction, the 
RO to date has not adjudicated a claim of CUE in the May 2002 
rating decision.  

During his personal hearing, the veteran advanced several 
arguments with respect to the RO's actions or inactions at 
the time of the May 2002 rating decision.  For example, he 
pointed to evidence of in the form of a letter from the Army 
showing that he was sent a DD 215 showing corrections to his 
DD 214 in 1994.  He appears to be arguing that the RO should 
have been aware of or undertaken action to determine that his 
DD 214 had been amended to show combat.  

Such assertions are typically associated with claims of CUE 
in a prior final RO rating decision.  However, adjudicating 
such a claim herein, in the first instance, would potentially 
prejudice the veteran.  Therefore, this matter has been 
referred to the RO for appropriate development and 
adjudication in the first instance.  

The Board notes again that, although the May 2002 rating 
decision was found herein to be final insofar as it was 
unappealed, the Board intimates no opinion as to whether 
there was CUE in that decision.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an earlier effective date.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to an effective date prior to July 28, 2003 for 
the award of service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


